  Case 1:19-cv-01874-MN Document 10 Filed 10/15/19 Page 1 of 2 PageID #: 191



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 11
                                                  Bankruptcy Case No. 18-10512 (KBO)
Zohar III, Corp., et al.,
                            Debtors.              Jointly Administered

LYNN TILTON, et al.,
                              Appellants,         Case No. 19-cv-1874 (MN)
                  v.

ZOHAR III, CORP., et al.,
                       Appellees.


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission
pro hac vice of Mary Beth Maloney, Esquire of Gibson, Dunn & Crutcher LLP to represent Lynn
Tilton, Ark Angels, LLC, Ark Angels II, LLC, Ark Angels III, LLC, Ark Angels VIII, LLC, Ark
Investment Partners II, LP, Ark II CLO 2001-1, Ltd., LD Investments, LLC, Octaluna LLC,
Octaluna II, LLC, Octaluna III, LLC, Patriarch Partners, LLC, Patriarch Partners VIII, LLC,
Patriarch Partners, XIV, LLC, Patriarch Partners XV, LLC, Patriarch Partners Management
Group, LLC, Patriarch Partners Agency Services, LLC, and Zohar Holdings, LLC in the above-
captioned case.
                                                    /s/ Norman L. Pernick
                                                    Norman L. Pernick (No. 2290)
                                                    COLE SCHOTZ P.C.
                                                    500 Delaware Avenue, Suite 1410
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 652-3131
                                                    npernick@coleschotz.com

Dated: October 15, 2019                            Counsel to Appellants Lynn Tilton and the
                                                   Patriarch Stakeholders

                                       ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.


Dated: October ____, 2019                          _______________________________
                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




57772/0001-17934569v1
  Case 1:19-cv-01874-MN Document 10 Filed 10/15/19 Page 2 of 2 PageID #: 192



            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the States of California and
New York and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for
any alleged misconduct which occurs in the preparation or course of this action. I also certify I am
generally familiar with this Court’s Local Rules. In accordance with Standing Order for District
Court Fund revised August 31, 2016, I further certify that the annual fee of $25.00 has been paid ■
to the Clerk of Court, or, if not paid previously, the fee payment will be submitted □ to the Clerk’s
Office upon the filing of this motion.

Dated: October 15, 2019                      /s/ Mary Beth Maloney
                                             Mary Beth Maloney, Esquire
                                             GIBSON, DUNN & CRUTCHER LLP
                                             200 Park Avenue
                                             New York, NY 10166-0193
                                             Telephone: (212) 351-4000
                                             mmaloney@gibsondunn.com




57772/0001-17934569v1
